DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is sent in response to Applicant’s Communication received 5/12/2022 for application number 16/558,825. 

Claims 1 – 13 and 15-20 are presented for examination.  Claims 1, 7 and 17 are independent claims. Claim 14 is cancelled.

Response to Amendments
Applicant’s amendments to claims 1, 7 and 17 have been fully considered and persuasive.  Thus, Examiner withdraws the 35 U.S.C. 101 rejections to the claims 1-20.

Response to Arguments
Applicant’s arguments to  independent claims 1, 7 and 17 have been fully considered, but are moot because the claims were newly added by the applicant to include new features that were never previously presented.  Therefore, the scope of  claims 1, 7 and 17, and their dependent claims has changed.  However, Examiner asserts that the newly added feature was taught by the existing prior art.  See the rejection presented below.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagalkar (US Patent Application 2017/0270596; hereinafter Nagalkar) in view of DeRoller (US Patent Application 2014/0317049; hereinafter DeRoller).

As to independent claim 1, Nagalkar teaches a system [Fig. 1, Para 0035 - system 1000] comprising:
a memory; and
one or more processors in communication with the memory [Para 0035 - the interface 700 may be a computer interface, for example, a computer terminal, an I-Pad, or a smart phone] and configured to:
receive information regarding a workflow approval request [Para 0043 - the method may begin with a user/requisitioner 100 placing a requisition for approval in the system 1000 (see operation 201). The requisition may include various types of information];
determine an estimated time of approval (ETA) for the at least one approver [Para 0038 - the historical knowledge base of approvals 300 may include statistical information such as an average length of time it takes for an approver to approve a requisition or purchase order along with standard deviations, median numbers, and modes associated with approving requisitions. This data may be helpful in predicting how long an approver may take in approving a requisition]; 
select at least one approver to approve the workflow approval request based upon the determined ETA for the at least one approver being less than at least one of: an ETA for the same workflow approval request for at least one other approver; and a threshold value [Para 0041 - The system 1000 may then read the electronic database and search for the appropriate approvers. The appropriate users may, for example, be approvers that are approved to authorize requisition or purchase order for a particular business group, has not delegated his authorization to another approver, has fewer than a predetermined number of approvals X on his or her worklist, and has a history which is indicative of being able to complete an approval within a time designated in the requisition or purchase order]; and
display within a user interface (UI) information regarding a list of approvers capable of approving the workflow approval request, whether the list of approvers includes the selected at least one approver [Para 0045 - the approval engine 200 may generate a list of approvers as shown in FIG. 3… Because the historical knowledge base of approvals 300 may include records related to the list of approvers and information regarding how long the approvers take to approve a requisition, the approval engine 200 may calculate best and worst times required for approval and report which approvers may bottleneck the approval process. In example embodiments, this information may be displayed to the user/requisitioner 100 (see operations 203, 204, and 205) and the user/requisitioner 100 may decide whether to change approvers. If so, the system may generate a new list of approvers (see operation 208) and the system 1000 may repeat the above steps for the new list of approvers]. 
Nagalkar does not appear to teach:
the information including at least some geolocation data and workload data for at least one approver of the workflow approval request;
based on the received geolocation data and workload data;
However, DeRoller teaches in the same field of endeavor:
the information including at least some geolocation data and workload data for at least one approver of the workflow approval request [Para 0027 - the system may consider such the person's status to be a condition requiring routing to an alternate approver. Other conditions may be established by programming rules, such as: (i) rules that assess the person's current workload level and determine that the condition exists if the workload level exceeds a threshold; (ii) rules that assess the location or time zone where the person is located and determine that the condition exists if the person is outside of a required location or time zone];
based on the received geolocation data and workload data [Para 0027];
It would have been obvious to one of ordinary skill in art, having the teachings of Nagalkar and DeRoller at the time of filing, to modify a procurement system with approval mechanisms for improving procurement cycle efficiency disclosed by Nagalkar to include the concept of selection of alternate approver in document workflow solutions taught by DeRoller to avoid  creating bottlenecks in the workflow [DeRoller, Para 0002].
One of the ordinary skill in the art wanted to be motivated to include the concept of selection of alternate approver in document workflow solutions taught by DeRoller to avoid  creating bottlenecks in the workflow [DeRoller, Para 0002].

As to independent claims 7 and 17, the claims are substantially similar to claim 1 and are rejected on the same ground.

As to dependent claim 15, Nagalkar and DeRoller teach the computer-implemented method of claim 7.
DeRoller further teaches in the same field of endeavor: wherein the selected at least one approver is recommended for assigning to the workload approval request [Para 027 - rules that assess the person's current workload level and determine that the condition exists if the workload level exceeds a threshold].

As to dependent claim 16, Nagalkar and DeRoller teach the computer-implemented method of claim 7.
Nagalkar further teaches in the same field of endeavor: wherein a minimum computed ETA satisfies a minimum ETA threshold [Para 015 - approvers whose timelines are above a predefined threshold may get tagged as bottle neck approvers – Examiner notes that Nagalkar teaches flagging approvers that may cause bottleneck and should be avoided by a requester when the ETA is above threshold.  It is obvious to the ordinary skill in art to expect that when the ETA satisfies a threshold (below threshold), such approvers are not causing bottleneck and should be considered].

Claims 2-4, 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagalkar in view of DeRoller, further in view of Mahaffey et al. (US Patent Application 2014/0189808; hereinafter Mahaffey).

As to dependent claim 2, Nagalkar and DeRoller teach the system of claim 1.
Mahaffey further teaches in the same field of endeavor: wherein the ETA for an approver is based upon attributes associated with geolocation of a requestor of the workflow approval request and geolocation of the approver [Para 0072 - Requesting client in known location that has previously been authorized from the same exact location, same city, etc. For the location of multiple clients, the server receives location of both requesting client and authorizing clients (e.g. when receiving request from requesting client, contact authorizing client and receive its location), and if the authorizing client is in the same location as the requesting client, the request may be authorized or treated differently (e.g. lower security method of authorization) than if they were in different locations; or the authentication may be completely denied].
It would have been obvious to one of ordinary skill in art, having the teachings of Nagalkar, DeRoller and Mahaffey at the time of filing, to modify a procurement system with approval mechanisms for improving procument cycle efficiency disclosed by Nagalkar and selection of alternate approver in document workflow solutions taught by DeRoller to include the concept of multi-factor authentication methods taught by Mahaffey to obtain a comprehensive password and identity management system [Mahaffey, Para 0007].
One of the ordinary skill in the art wanted to be motivated to include the concept of multi-factor authentication methods taught by Mahaffey to obtain a comprehensive password and identity management system [Mahaffey, Para 0007].

As to dependent claim 3, Nagalkar, DeRoller and Mahaffey teach the system of claim 2.
DeRoller further teaches:  wherein the attributes associated with geolocation include one or more of: a physical location; a time zone; and a workload [Para 0027 - the system may consider such the person's status to be a condition requiring routing to an alternate approver. Other conditions may be established by programming rules, such as: (i) rules that assess the person's current workload level and determine that the condition exists if the workload level exceeds a threshold; (ii) rules that assess the location or time zone where the person is located and determine that the condition exists if the person is outside of a required location or time zone].

As to dependent claim 4, Nagalkar, DeRoller and Mahaffey teach the system of claim 3.
DeRoller further teaches in the same field of endeavor: wherein the physical location attribute depends upon one or more of: a geographic location, similarity in language; similarity in dialect; similarity in culture; similarity in business customs; and prior experience between a requestor and a proposed approver [Para 0027 - (ii) rules that assess the location or time zone where the person is located].

As to dependent claims 8 and 18, the claims are substantially similar to claim 2 and are rejected on the same ground.

As to dependent claims 9 and 19, the claims are substantially similar to claim 3 and are rejected on the same ground.

As to dependent claim 10, the claim is substantially similar to claim 4 and is rejected on the same ground.

Claims 5-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagalkar in view of DeRoller and Mahaffey, further in view of Wahl (US Patent Application 2014/0173755; hereinafter Wahl).

As to dependent claim 5, Nagalkar, DeRoller and Mahaffey teach the system of claim 2.  
Wahl further teaches in the same field of endeavor: wherein one or more of the attributes associated with geolocation is weighted by a corresponding coefficient [Para 0017 - The information may indicate when each approver last logged in, which approvers are actively using a mobile or other computing device, which approvers are currently in meetings, on vacation, or on a call, and other information that bears on the likelihood of a particular approver to be available for responding to the access request. The approver status component 150 may also access context information that relates to the potential of the approver to understand the request. The system 100 may then favor those approvers that are most available and have the most context related to the request. The system 100 can score these two inputs and weight them so that one may have more impact than the other does – Examiner notes that the status of an approver being on vacation is associated with geolocation of the approver - not around in the office location].
It would have been obvious to one of ordinary skill in art, having the teachings of Nagalkar, DeRoller and Wahl at the time of filing, to modify a procurement system with approval mechanisms for improving procument cycle efficiency disclosed by Nagalkar and selection of alternate approver in document workflow solutions taught by DeRoller to include the concept of orchestrated interaction in access control evaluation taught by Wahl to provide an access control decision function that is augmented by interfacing with a real-time collaborative communication system that maintains a state of various users' availability to communicate [Wahl, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of orchestrated interaction in access control evaluation taught by Wahl to provide an access control decision function that is augmented by interfacing with a real-time collaborative communication system that maintains a state of various users' availability to communicate [Wahl, Para 0004].

As to dependent claim 6, Nagalkar, DeRoller and Mahaffey teach the system of claim 5.  
Wahl further teaches in the same field of endeavor: wherein the value of at least one coefficient is determined based upon at least one of: similarity in language; similarity in dialect; similarity in culture; similarity in business customs; and prior experience between a requestor and a proposed approver [Para 0018 - the system 100 operates to reduce the identified approvers to a more manageable set, both to reduce interruption to the potential approvers and to assist the requesting user to find someone that will understand the request and be able to quickly determine whether to approve it – Examiner reads someone that will understand the request quickly as someone who shares similarity in business customs].

As to dependent claim 11, the claim is substantially similar to claim 5 and is rejected on the same ground.

As to dependent claim 12, Nagalkar, DeRoller, Mahaffey and Wahl teach the method of claim 11.  
DeRoller further teaches in the same field of endeavor: wherein at least one coefficient is based upon a direction of difference in respective time zones of the requestor and the
at least one approver [Para 0027 - rules that assess the location or time zone where the person is located and determine that the condition exists if the person is outside of a required location or time zone].

As to dependent claim 13, Nagalkar, DeRoller, Mahaffey and Wahl teach the method of claim 11.  
Wahl further teaches in the same field of endeavor: wherein at least one coefficient is based upon a determination as to whether the time zone of the requestor indicates working hours [Para 0017 - The system 100 may then favor those approvers that are most available and have the most context related to the request – Wahl teaches available time of approver which is considered as working hours].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nagalkar in view of DeRoller and Mahaffey, further in view of Chen et al. (Multi-project Scheduling Problem with Human Resources Based on Dynamic Programming and Staff Time Coefficient, International Conference on Management Science & Engineering, Aug 17, 2014).

As to dependent claim 20, Nagalkar and DeRoller teach the media of claim 17.
DeRoller further teaches that the system may consider location, time zone and workload when deciding on an alternate approver [Para 0027], however, DeRoller and Nagalkar do not appear to teach determining attribute value and coefficient.
However, Wang teaches the same field of endeavor: wherein determining an ETA for the at least one approver comprises:
determining a physical location attribute value and a corresponding physical location attribute coefficient, the physical location attribute value indicative of a degree of similarity between a requestor of the workflow approval request and the at least one approver, and the physical location attribute coefficient indicative of an importance of the physical location attribute in computing the ETA for the at least one approver;
determining a time zone attribute value and a corresponding time zone attribute coefficient, the time zone attribute value indicative of a difference between a time zone in which the requestor of the workflow approval request is located and a time zone in which the at least one approver is located, and the time zone attribute coefficient indicative of an importance of the time zone attribute in computing the ETA for the at least one approver; and
determining a workload attribute value and a corresponding workload attribute coefficient, the workload attribute value indicative of a current workload of the at least one approver, and the workload attribute coefficient indicative of an importance of the workload attribute in computing the ETA for the at least one approver [Page 1013, Section 2.3. Staff time coefficient - In order to reflect the differences of the ability and efficiency of the staff, but also reflect the competence of the staff to tasks, the concept and estimation formula of staff time coefficient is introduced in this paper].
It would have been obvious to one of ordinary skill in art, having the teachings of Nagalkar, DeRoller and Wang at the time of filing, to modify a procurement system with approval mechanisms for improving procument cycle efficiency disclosed by Nagalkar and selection of alternate approver in document workflow solutions taught by DeRoller to include the concept of solving multi-project scheduling problem with human resources based on dynamic programming and staff time coefficient  taught by Wang to complete the project with the shortest time and minimal cost [Wang,  Page 1013, Section 1].
One of the ordinary skill in the art wanted to be motivated to include the concept of orchestrated interaction in access control evaluation taught by Wahl to solving multi-project scheduling problem with human resources based on dynamic programming and staff time coefficient  taught by Wang to complete the project with the shortest time and minimal cost [Wang,  Page 1013, Section 1].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tadauchi et al. (US Patent Application 20080228861) teaches an apparatus for managing a workflow that includes a workflow processing unit that includes a document generating unit that generates a circular document while setting a flow definition to make an approval route indicating a circulation order in which the circular document is to be circulated.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176